SLIP OP. 05-170


               IN THE UNITED STATES COURT OF INTERNATIONAL TRADE

Before THE HONORABLE GREGORY W. CARMAN, JUDGE


GERDAU AMERISTEEL CORPORATION, )

                        Plaintiff,              )

                v.                              )

UNITED STATES,                                  )        Court No 04-00608

                        Defendant, and         )

ICDAS CELIK ENERJITERSANE ve                   )
ULASIM SANYAI, AS,                             )

                       Defendant-Intervenor    )
                                               )

                                              ORDER

         Upon consideration of Plaintiff s September 8, 2006 Motion for Rehearing and the

parties' responses thereto, it is hereby

         ORDERED that Plaintiffs Motion for Rehearing is denied.

SO ORDERED.


                                              /S/           Gregory W. Carman
                                                                  Judge


Dated.
         New York, New York